DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 7 are objected to because “a first portion the weatherproof seal member” should be changed to “a first portion of the weatherproof seal member” and “a second portion the weatherproof seal member” should be changed to “a second portion of the weatherproof seal member”.
Claim 12 is objected to because “a first portion the at least one seal member” should be changed to “a first portion of the at least one seal member” and “a second portion the at least one seal member” should be changed to “a second portion of the at least one seal member.”
Claim 17 is objected to because “a first portion the at least one seal member” should be changed to “a first portion of the at least one seal member” and “a second portion the at least one seal member” should be changed to “a second portion of the at least one seal member”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 8, 9, 16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 18 and 21 of U.S. Patent No. 10,354,818 in view of Kattler et al. [Kattler hereinafter, US 5,662,213].  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include the claimed subject matter of the present claims, except for what is not in bold type in the table below.
Application No. 17722313
Patent No. 10,354,818
1. A weatherproof switch cover comprising: a plate having at least one wall extending around a perimeter of the plate, the plate including an opening configured to align with an electrical switch; an actuator associated with the plate and accessible through the opening, the actuator being movable between a first position and a second position, wherein when the actuator is in the first position the actuator stays in the first position until the actuator is moved to the second position, and when actuator is in the second position the actuator stays in the second position until the actuator is moved to the first position; and a weatherproof seal member at least partially covering the actuator and attached to the plate.
4. The weatherproof switch cover of claim 1, wherein the actuator comprises a rocker arm.  
5. The weatherproof switch cover of claim 1, wherein the weatherproof seal member comprises a flexible membrane.
1. A weatherproof switch cover comprising: a base plate including top and bottom walls, a pair of side walls, an exterior surface and an open interior area, the exterior surface being secured to or integrally molded into the top and bottom walls and the pair of side walls, the exterior surface having a rectangular opening configured to align with a decorator electrical switch and at least one hole for attaching the base plate to a yoke of the decorator electrical switch; a rocker arm operatively coupled to the base plate within the open interior area and extending at least partially through the rectangular opening, the rocker arm being movable between a first position and a second position, wherein when the rocker arm is moved to the first position the rocker arm stays in the first position until the rocker arm is moved to the second position and when rocker arm is moved to the second position the rocker arm stays in the second position until the rocker arm is moved to the first position; and a membrane provided within the open interior area and adjacent the rocker arm, the membrane providing a weatherproof seal between the rectangular opening and the open interior area.
3. The weatherproof switch cover of claim 1, further comprising a feedback mechanism providing tactile feedback to a user when the actuator is moved between the first and second positions.
4. The weatherproof switch cover of claim 1, further comprising a feedback mechanism providing tactile feedback to a user when the rocker arm is moved between the first and second positions.
6. A weatherproof switch cover comprising: a plate having at least one wall extending from the plate and forming an open interior area, the plate including an opening; an actuator operatively coupled to the plate within the open interior area and accessible through the opening, the actuator being movable between a first position and a second position, wherein when the actuator is in the first position the actuator stays in the first position until the actuator is moved to the second position, and when the actuator is in the second position the actuator stays in the second position until the actuator is moved to the first position; and a seal member at least partially covering the actuator and attached to the plate.  
8. The weatherproof switch cover of claim 6, wherein the actuator comprises a rocker arm.  
9. The weatherproof switch cover of claim 6, wherein the seal member comprises a flexible membrane.

1. A weatherproof switch cover comprising: a base plate including top and bottom walls, a pair of side walls, an exterior surface and an open interior area, the exterior surface being secured to or integrally molded into the top and bottom walls and the pair of side walls, the exterior surface having a rectangular opening configured to align with a decorator electrical switch and at least one hole for attaching the base plate to a yoke of the decorator electrical switch; a rocker arm operatively coupled to the base plate within the open interior area and extending at least partially through the rectangular opening, the rocker arm being movable between a first position and a second position, wherein when the rocker arm is moved to the first position the rocker arm stays in the first position until the rocker arm is moved to the second position and when rocker arm is moved to the second position the rocker arm stays in the second position until the rocker arm is moved to the first position; and a membrane provided within the open interior area and adjacent the rocker arm, the membrane providing a weatherproof seal between the rectangular opening and the open interior area.
16. A weatherproof multi-gang cover comprising: a plate having at least one wall extending around a perimeter of the plate, the plate including at least two openings wherein at least one of the at least two opening is configured to align with an electrical switch; at least one actuator associated with the plate, the at least one actuator being accessible through at least one of the at least two openings configured to align with an electrical switch, the at least one actuator being movable between a first position and a11Attorney Docket No. 117-0028USCON3 second position, wherein when the at least one actuator is in the first position the at least one actuator stays in the first position until the at least one actuator is moved to the second position, and when at least one actuator is in the second position the at least one actuator stays in the second position until the at least one actuator is moved to the first position; and at least one seal member at least partially covering the at least one actuator and attached to the plate.  
19. The weatherproof multi-gang cover of claim 16, wherein the at least one actuator comprises a rocker arm.  
20. The weatherproof multi-gang cover of claim 16, wherein the at least one seal member comprises a flexible membrane.

18. A weatherproof multi-gang cover comprising: a base plate including top and bottom walls, a pair of side walls, an exterior surface and an open interior area, the exterior surface being secured to or integrally molded into the top and bottom walls and the pair of side walls, the exterior surface having at least two rectangular openings each configured to align with a decorator electrical switch, and at least one hole for attaching the base plate to a yoke of at least one of the decorator electrical switches; at least two rocker arms operatively coupled to the base plate within the open interior area, wherein one of the at least two rocker arms extends at least partially through one of the at least two rectangular openings, each rocker arm being movable between a first position and a second position, wherein when each rocker arm is moved to the first position the rocker arm stays in the first position until the rocker arm is moved to the second position and when the rocker arm is moved to the second position the rocker arm stays in the second position until the rocker arm is moved to the first position; and at least one membrane provided within the open interior area and adjacent the at least two rocker arms, the membrane providing a weatherproof seal between the at least two rectangular openings and the open interior area.
18. The weatherproof multi-gang cover of claim 16, further comprising a feedback mechanism providing tactile feedback to a user when the at least one actuator is moved between the first and second positions.
21. The weatherproof multi-gang cover of claim 18, further comprising a feedback mechanism providing tactile feedback to a user when each rocker arm is moved between the first and second positions.


Regarding claims 1, 3-6, 8, 9, 16 and 18-20 of the instant application, claims 1, 4, 18 and 21 of ‘818 disclose the claimed invention except for what is not highlighted in bold in the table above.
	In regard to claims 1, 5, 6, 9, 16 and 20, Kattler teaches [in Fig. 4] a plate [18] having at least one wall [at 20] extending around a perimeter of the plate [18], the waterproof seal member [40] at least partially covering the actuator [55] and attached to the plate, wherein the flexible weatherproof seal member comprises a flexible membrane.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine wall and the flexible weatherproof seal member of Kattler with the apparatus of Thomas [Application No. 17722313] in order to effectively protect the switch components. 

Claims 1-6 and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 11 and 14 of U.S. Patent No. 10,943,750 in view of Kattler et al. [Kattler hereinafter, US 5,662,213].  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include the claimed subject matter of the present claims, except for what is not in bold type in the table below.
Application No. 17722313
Patent No. 10,943,750
1. A weatherproof switch cover comprising: a plate having at least one wall extending around a perimeter of the plate, the plate including an opening configured to align with an electrical switch; an actuator associated with the plate and accessible through the opening, the actuator being movable between a first position and a second position, wherein when the actuator is in the first position the actuator stays in the first position until the actuator is moved to the second position, and when actuator is in the second position the actuator stays in the second position until the actuator is moved to the first position; and a weatherproof seal member at least partially covering the actuator and attached to the plate.
4. The weatherproof switch cover of claim 1, wherein the actuator comprises a rocker arm.  
5. The weatherproof switch cover of claim 1, wherein the weatherproof seal member comprises a flexible membrane.
1. A weatherproof switch cover comprising: a base plate including top and bottom walls, a pair of side walls, an exterior surface and an open interior area, the exterior surface being secured to or integrally molded into the top and bottom walls and the pair of side walls, the exterior surface having an opening configured to align with an electrical switch; an arm associated with the base plate and positioned at least partially within the open interior area and accessible through the opening, the arm being movable between a first position and a second position, wherein when the arm is moved to the first position the arm stays in the first position until the arm is moved to the second position, and when arm is moved to the second position the arm stays in the second position until the arm is moved to the first position; and a flexible membrane providing a weatherproof seal between the arm, the opening and the open interior area.
2. The weatherproof switch cover of claim 1, wherein when the actuator is moved to the first position a first portion the weatherproof seal member moves in a direction away from the actuator and when the actuator is moved to the second position a second portion the weatherproof seal member moves in a direction away from the actuator.
2. The weatherproof switch cover of claim 1, wherein when the arm is moved to the first position a first portion the flexible membrane flexes in a direction away from the arm and when the arm is moved to the second position a second portion the flexible membrane flexes in a direction away from the arm.
3. The weatherproof switch cover of claim 1, further comprising a feedback mechanism providing tactile feedback to a user when the actuator is moved between the first and second positions.
3. The weatherproof switch cover of claim 1, further comprising a feedback mechanism providing tactile feedback to a user when the arm is moved between the first and second positions.
6. A weatherproof switch cover comprising: a plate having at least one wall extending from the plate and forming an open interior area, the plate including an opening; an actuator operatively coupled to the plate within the open interior area and accessible through the opening, the actuator being movable between a first position and a second position, wherein when the actuator is in the first position the actuator stays in the first position until the actuator is moved to the second position, and when the actuator is in the second position the actuator stays in the second position until the actuator is moved to the first position; and a seal member at least partially covering the actuator and attached to the plate.  
8. The weatherproof switch cover of claim 6, wherein the actuator comprises a rocker arm.  
9. The weatherproof switch cover of claim 6, wherein the seal member comprises a flexible membrane.

11. A weatherproof switch cover comprising: a base plate including top and bottom walls, a pair of side walls, an exterior surface and an open interior area, the exterior surface being secured to or integrally molded into the top and bottom walls and the pair of side walls, the exterior surface having an opening and at least one hole for attaching the base plate to an electrical switch or an electrical box; an arm operatively coupled to the base plate within the open interior area and accessible at least partially through the opening, the arm being movable between a first position and a second position, wherein when the arm is moved to the first position the arm stays in the first position until the arm is moved to the second position, and when the arm is moved to the second position the arm stays in the second position until the arm is moved to the first position; and a flexible membrane provided within the open interior area, the membrane providing a weatherproof seal between the opening and the open interior area.
10. The weatherproof switch cover of claim 6, further comprising a feedback mechanism providing tactile feedback to a user when the actuator is moved between the first and second positions.
14. The weatherproof switch cover of claim 11, further comprising a feedback mechanism providing tactile feedback to a user when the arm is moved between the first and second positions.


Regarding claims 1-6 and 8-10 of the instant application, claims 1-3, 11 and 14 of ‘750 disclose the claimed invention except for what is not highlighted in bold in the table above.
	In regard to claims 1 and 6, Kattler teaches [in Fig. 4] that the plate [18] has at least one wall [at 20] extending around a perimeter of the plate [18] and forming an open interior area, and the waterproof seal member [40] at least partially covering the actuator [55] and attached to the plate [18].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine wall and the flexible weatherproof seal member of Kattler with the apparatus of Thomas [Application No. 17722313] in order to effectively protect the switch components.

Claims 1-6, 8, 9, 11, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10, 13, 14 and 20 of U.S. Patent No. 11,309,148 in view of Kattler et al. [Kattler hereinafter, US 5,662,213].  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include the claimed subject matter of the present claims, except for what is not in bold type in the table below.
Application No. 17722313
Patent No. 11,309,148
1. A weatherproof switch cover comprising: a plate having at least one wall extending around a perimeter of the plate, the plate including an opening configured to align with an electrical switch; an actuator associated with the plate and accessible through the opening, the actuator being movable between a first position and a second position, wherein when the actuator is in the first position the actuator stays in the first position until the actuator is moved to the second position, and when actuator is in the second position the actuator stays in the second position until the actuator is moved to the first position; and a weatherproof seal member at least partially covering the actuator and attached to the plate.  
1. A weatherproof switch cover comprising: a base plate including top and bottom walls, a pair of side walls, an exterior surface and an open interior area, the exterior surface being secured to or integrally molded into the top and bottom walls and the pair of side walls, the exterior surface having an opening configured to align with an electrical switch; an actuator associated with the base plate and accessible through the opening, the actuator being movable between a first position and a second position, wherein when the actuator is in the first position the actuator stays in the first position until the actuator is moved to the second position, and when actuator is in the second position the actuator stays in the second position until the actuator is moved to the first position; and a flexible weatherproof seal member between the actuator, the opening and the open interior area.
2. The weatherproof switch cover of claim 1, wherein when the actuator is moved to the first position a first portion of the weatherproof seal member moves in a direction away from the actuator and when the actuator is moved to the second position a second portion of the weatherproof seal member moves in a direction away from the actuator.  
2. The weatherproof switch cover of claim 1, wherein when the actuator is moved to the first position a first portion the flexible weatherproof seal member flexes in a direction away from the actuator and when the actuator is moved to the second position a second portion the flexible weatherproof seal member flexes in a direction away from the actuator.
3. The weatherproof switch cover of claim 1, further comprising a feedback mechanism providing tactile feedback to a user when the actuator is moved between the first and second positions.  
3. The weatherproof switch cover of claim 1, further comprising a feedback mechanism providing tactile feedback to a user when the actuator is moved between the first and second positions.
4. The weatherproof switch cover of claim 1, wherein the actuator comprises a rocker arm.  
4. The weatherproof switch cover of claim 1, wherein the actuator comprises a rocker arm.
5. The weatherproof switch cover of claim 1, wherein the weatherproof seal member comprises a flexible membrane.  
5. The weatherproof switch cover of claim 1, wherein the flexible weatherproof seal member comprises a flexible membrane.
6. A weatherproof switch cover comprising: a plate having at least one wall extending from the plate and forming an open interior area, the plate including an opening; an actuator operatively coupled to the plate within the open interior area and accessible through the opening, the actuator being movable between a first position and a second position, wherein when the actuator is in the first position the actuator stays in the first position until the actuator is moved to the second position, and when the actuator is in the second position the actuator stays in the second position until the actuator is moved to the first position; and a seal member at least partially covering the actuator and attached to the plate.
10. A weatherproof switch cover comprising: a base plate including top and bottom walls, a pair of side walls, an exterior surface and an open interior area, the exterior surface being secured to or integrally molded into the top and bottom walls and the pair of side walls, the exterior surface having an opening and at least one hole for attaching the base plate to an electrical switch or an electrical box; an actuator operatively coupled to the base plate within the open interior area and accessible through the opening, the actuator being movable between a first position and a second position, wherein when the actuator is in the first position the actuator stays in the first position until the actuator is moved to the second position, and when the actuator is in the second position the actuator stays in the second position until the actuator is moved to the first position; and a flexible seal member provided within the open interior area, the flexible seal member between the opening and the open interior area.
8. The weatherproof switch cover of claim 6, wherein the actuator comprises a rocker arm.  
13. The weatherproof switch cover of claim 10, wherein the actuator comprises a rocker arm.
9. The weatherproof switch cover of claim 6, wherein the seal member comprises a flexible membrane.  
14. The weatherproof switch cover of claim 10, wherein the flexible seal member comprises a flexible membrane.
11. A weatherproof multi-gang cover comprising: a plate having at least one wall extending around a perimeter of the plate, the plate including at least two openings each configured to align with an electrical switch; at least two actuators associated with the plate, wherein one of the at least two actuators is accessible through one of the at least two openings, wherein each of the at least 10Attorney Docket No. 117-0028USCON3 two actuators is movable between a first position and a second position, and wherein when the actuator is in the first position the actuator stays in the first position until the actuator is moved to the second position, and when actuator is in the second position the actuator stays in the second position until the actuator is moved to the first position; and at least one seal member at least partially covering the at least two actuators and attached to the plate.
14. The weatherproof multi-gang cover of claim 11, wherein each of the at least two actuators comprises a rocker arm.  
15. The weatherproof multi-gang cover of claim 11, wherein the seal member comprises a flexible membrane.
20. A weatherproof multi-gang cover comprising: a base plate including top and bottom walls, a pair of side walls, an exterior surface and an open interior area, the exterior surface being secured to or integrally molded into the top and bottom walls and the pair of side walls, the exterior surface having at least two openings each configured to align with an electrical switch; at least two actuators associated with the base plate and positioned within the open interior area, each actuator being accessible through one of the openings and movable between a first position and a second position, wherein when the actuator is in the first position the actuator stays in the first position until the actuator is moved to the second position, and when actuator is in the second position the actuator stays in the second position until the actuator is moved to the first position; and at least one flexible weatherproof seal member between the at least two actuators, the at least two openings and the open interior area.


Regarding claims 1-6, 8, 9 and 11 of the instant application, claims 1-5, 10, 13, 14 and 20 of ‘148 disclose the claimed invention except for what is not highlighted in bold in the table above.
	In regard to claims 1, 6, 11, 14 and 15 Kattler teaches [in Fig. 4] that the plate [18] has at least one wall [at 20] extending around a perimeter of the plate [18] and forming an open interior area, and the waterproof seal member [40] at least partially covering the actuator [55] and attached to the plate [18], wherein the actuator is a rocker arm, and wherein the seal member is flexible membrane.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine wall, rocker arm and flexible membrane seal member of Kattler with the apparatus of Thomas [Application No. 17722313] in order to effectively protect the switch components and easily actuate the switch with a well-known actuator. 

Allowable Subject Matter
Claims 7, 12, 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The objections to claims 7, 12 and 17 must also be properly addressed. 
In regard to claim 7, in combination with other limitations, when the actuator is moved to the first position a first portion of the weatherproof seal member moves in a direction away from the actuator and when the actuator is moved to the second position a second portion of the weatherproof seal member moves in a direction away from the actuator is neither disclosed nor suggested by the prior art. 
In regard to claim 12, in combination with other limitations, when each of the at least two actuators is moved to the first position a first portion of the at least one seal member moves in a direction away from the actuator and when the actuator is moved to the second position a second portion of the at least one seal member moves in a direction away from the actuator is neither disclosed nor suggested by the prior art.
In regard to claim 13, in combination with other limitations, at least two feedback mechanisms associated with the at least two actuators such that one feedback mechanism is associated with one actuator, wherein each of the at least two feedback mechanisms provides tactile feedback to a user when a respective actuator is moved between the first and second positions is neither disclosed nor suggested by the prior art.
In regard to claim 17, in combination with other limitations, when the at least one actuator is moved to the first position a first portion the at least one seal member moves in a direction away from the at least one actuator and when the at least one actuator is moved to the second position a second portion the at least one seal member moves in a direction away from the at least one actuator is neither disclosed nor suggested by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833